Citation Nr: 0001285	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran has the following service-connected 
evaluations:  50 percent for right total hip arthroplasty; 20 
percent for degenerative arthritis of the left shoulder; 20 
percent for degenerative arthritis of the left knee; 20 
percent for degenerative arthritis of the right knee; 20 
percent for degenerative arthritis of the cervical spine with 
nerve root irritation, 10 percent for degenerative arthritis 
of the left hip; and a noncompensable evaluation for 
tonsillectomy.  The combined evaluation is 90 percent.  

3.  The veteran's hemiparalysis and right-sided weakness is 
secondary to a left middle cerebral artery infarct and not to 
service-connected degenerative joint disease of the right or 
left hip, cervical spine, right and left knees, and left 
shoulder.  

4.  The veteran does not have a single service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from a 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, nor is he permanently housebound 
by reason of service-connected disability or disabilities.


CONCLUSION OF LAW


The criteria for special monthly compensation based on the 
need for regular aid and attendance or at the housebound rate 
have not met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West Supp. 
1999), 5107 (West 1991); 38 C.F.R. §§ 3.350, 3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he should receive special monthly 
compensation due to the need for aid and attendance or at the 
housebound rate.  In his substantive appeal, he and his 
representative stated that his service-connected hip, back, 
ankle, knee, and shoulder degenerative joint disease prevent 
him from accomplishing any of the activities of daily living 
without assistance and without the aid of a full-time 
caregiver.  He alleged that whenever he tries to walk without 
assistance, his knees give way without notice and that he 
regularly needs help in dressing, bathing, and moving from a 
chair to his wheel chair.  

The veteran was afforded a special orthopedic examination in 
June 1994 to determine the nature and severity of all his 
service-connected orthopedic disabilities and an examination 
of his housebound status or permanent need for regular aid 
and attendance.  At the time of this examination, the veteran 
complained of neck pain, radiating down into both hands; left 
shoulder pain with increase in pain when attempting to reach 
or work overhead; chronic pain in both hips aggravated by 
prolonged standing or walking; and pain in both knees 
aggravated by activities such as standing, walking, 
squatting, stooping, or going up and down stairs.  As to 
being disabled, he stated that he was able to shower by 
himself but needed assistance in taking a tub bath.  He 
reported that he was able to drive his truck almost anywhere 
he needed to go.  Physical examination included range of 
motion tests of the joints, which the veteran could complete, 
although with limitations of motion and complaints of pain.  

A December 1996 VA hospitalization report disclosed that the 
veteran had a history of stroke in 1993, which had been 
frontal with right-sided weakness and deep vein thrombosis.  
He had been admitted on this occasion because of a second 
stroke, a left middle cerebral artery infarct.  Physical 
examination revealed right upper extremity dense hemiplegia 
with right lower extremity paresis at 4/5 throughout.  
Sensory examination disclosed decreased sensation to 
pinprick, greater in the left than in the right.  He was 
treated with medication and discharged to a nursing home.  

A December 1996 VA occupational therapy report indicated that 
the veteran had a diagnosis of left middle cerebral artery 
cerebrovascular accident with right hemiparesis.  At the time 
of discharge he required maximum assistance of two people for 
bed/chair transfer and maximum assistance of one person for 
bedside/commode transfer.  He also required standby 
assistance for bed mobility and feeding.  He was found to be 
unable to perform fully other activities of daily living.  

In January 1997, an aid and attendance examination was 
conducted by a physician associated with the Healthsouth 
Lakeshore Rehabilitation Hospital.  This physician noted that 
the veteran could ambulate 225 feet with a straight cane and 
that his right knee occasionally buckled.  He was not 
bedridden, but did require assistance in dressing, bathing, 
eating, attending to the needs of nature, and walking in and 
out of his home.  This physician found that the veteran's 
joint limits were attributable to muscle weakness due to 
right hemiplegia secondary to cerebrovascular disorder.  

A VA examination for housebound status or permanent need for 
regular aid and attendance in August 1997 stated that the 
veteran had had strokes in December 1996 and in 1993 and now 
required a full-time sitter.  He needed assistance with 
dressing, shaving, and bathing.  Although he was able to feed 
himself with his left hand with assistance, his right arm was 
paralyzed.  His lower extremities were noted to be very weak 
with some paralysis.  Before his two strokes, he had had 
arthritis, causing limited flexion of the knees and thighs.  
Presently, he was found to require round-the-clock care and 
could not be left alone, although he was able to assist with 
feeding, bathing, and using the bathroom.  He could walk 
across a room using a walker, but could not leave his home 
except by ambulance.  Diagnoses were status post cerebral 
artery infarct in 1996; status post stroke in 1993; history 
of deep venous thrombosis; hypertension; and diabetes.  

In November 1997, the veteran was hospitalized at a VA 
hospital for atrial fibrillation, which had been found on EKG 
during primary care checkup.  He had had no prior history of 
atrial fibrillation.  The condition was considered to be of 
new onset, of unknown etiology, and to have existed for an 
unknown length of time.  

A VA aid and attendance examination in May 1998 indicated 
that the veteran was not bedridden, although he was reported 
to be spending as many as 12 hours in bed during the daytime.  
He was unable to dress, bathe, eat, go to the bathroom, or 
walk in and out of his home unassisted.  Improvement was not 
anticipated.  This physician noted that the veteran was 
unable to ambulate and that he had right hemiplegia 
preventing him from using his right upper extremity.  He had 
had a left middle cerebral artery infarct in 1996 with 
residual right hemiparesis, in addition to many other 
disorders, including diabetes mellitus, hypertension, history 
of deep venous thrombosis, glaucoma, osteoarthritis, history 
of congestive heart failure, paroxysmal atrial fibrillation, 
and chronic anti coagulation.  

II.  Legal Analysis

The Board construes this claim as a claim for an increased 
rating.  Therefore, the veteran's evidentiary assertion that 
he qualifies for special monthly compensation is sufficient 
to well-ground his claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Since the Board is satisfied that all 
relevant and available facts have been properly developed, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

The law provides that special monthly compensation is payable 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 
Supp. 1999) and 38 C.F.R. § 3.350 (1999).  The criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a) (1999).  

This regulation provides that the following criteria be 
considered in determining the need for regular aid and 
attendance:  inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination, if the veteran's disability actually requires 
that he remain in bed.  The fact that he may have voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day will not suffice.  
It is necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(1999).

Considering the claim for aid and attendance, the evidence is 
clear that in June 1994, before his second stroke, the 
veteran had not lost the use of both feet or of one hand and 
one foot, was not blind in both eyes with visual acuity of 
5/200 or less, and was not permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  On 
the contrary, he was able to stand, walk, squat, stoop, go up 
and down stairs, and drive a vehicle.  The only limitation as 
to his activities of daily living was noted as inability to 
manage a tub bath independently.  

The above competent medical evidence shows that the veteran's 
current physical disabilities are not related to the service-
connected degenerative joint disease and thus cannot be 
considered in determining whether he is entitled to special 
monthly compensation.  Rather, the evidence shows that before 
his second stroke in December 1996, he had been able to 
accomplish all of the activities of daily living, listed 
under 38 C.F.R. § 3.352(a).  As a result of the 1996 left 
middle cerebral artery infarct, however, he had residual 
right-sided muscle weakness and residual right hemiparesis, 
which have not been service connected.  Moreover, other 
disabling conditions, including diabetes mellitus, 
hypertension, deep venous thrombosis, glaucoma, and 
paroxysmal atrial fibrillation are of relatively recent 
origin and have not been service connected.  Accordingly, 
none of these disabilities, other than the degenerative joint 
disease, may be considered in assessing his entitlement to 
special monthly compensation.  Since his hemiparesis, the 
disorder which has resulted in his inability to perform the 
activities of daily living, is not service connected or 
related to a service-connected disability, he does not meet 
the requirements for entitlement to the regular aid and 
attendance of another person due to service-connected 
disabilities.  38 U.S.C.A. § 1114(l) (West Supp. 1999); 
38 C.F.R. § 3.350, 3.352(a) (1999).  

Special monthly compensation at the housebound rate is 
governed by 38 U.S.C.A. § 1114(s) (West Supp. 1999).  
Compensation is payable where the veteran has a single 
service-connected disability rated as 100 percent and had 
additional service connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.350(i).  

The veteran has the following service-connected evaluations:  
50 percent for right total hip arthroplasty; 20 percent for 
degenerative arthritis of the left shoulder; 20 percent for 
degenerative arthritis of the left knee; 20 percent for 
degenerative arthritis of the right knee; 20 percent for 
degenerative arthritis of the cervical spine with nerve root 
irritation, 10 percent for degenerative arthritis of the left 
hip; and a noncompensable evaluation for tonsillectomy.  The 
combined evaluation is 90 percent.  

As to the claim for special monthly compensation at the 
housebound rate, the veteran does not meet the criteria of 
having a single service-connected disability rated as 100 
percent together with separate service-connected disability 
or disabilities independently ratable at 60 percent.  
Although it is undeniable that he may be permanently 
housebound, it is not by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s) (West 
Supp. 1999); 38 C.F.R. § 3.350 (1999).  Accordingly, he does 
not meet the requirements for entitlement to special monthly 
compensation at the housebound rate.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for entitlement to special 
monthly compensation based on the need for aid and attendance 
or at the housebound rate.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

